08/25/2020
        IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT KNOXVILLE
                           Assigned on Briefs July 29, 2020

          STATE OF TENNESSEE v. JAMES MICHAEL JOHNSON

                Appeal from the Criminal Court for Sullivan County
                   No. S61772 James F. Goodwin, Jr., Judge


                            No. E2019-01941-CCA-R3-CD


The defendant, James Michael Johnson, appeals the Sullivan County Criminal Court’s
order revoking his probation and ordering him to serve his four-year sentence in
confinement. Discerning no error, we affirm.

           Tenn. R. App. P. 3; Judgment of the Criminal Court Affirmed

JAMES CURWOOD WITT, JR., J., delivered the opinion of the court, in which NORMA
MCGEE OGLE, and D. KELLY THOMAS, JR., JJ., joined.

Andrew J. Gibbons, District Public Defender; and William A. Kennedy, Assistant District
Public Defender, for the appellant, James Michael Johnson.

Herbert H. Slatery III, Attorney General and Reporter; Katharine K. Decker, Assistant
Attorney General; Barry P. Staubus, District Attorney General; and Kaylin Render,
Assistant District Attorney General, for the appellee, State of Tennessee.

                                       OPINION

              In 2014, the defendant pleaded guilty to one count of aggravated assault and
one count of aggravated assault involving domestic violence. The trial court imposed
consecutive sentences of four years’ confinement for the aggravated assault conviction and
four years’ supervised probation for the aggravated assault involving domestic violence
conviction.

              On October 19, 2017, a probation violation warrant issued, alleging that the
defendant violated the terms of his probation by committing a new offense, incurring new
charges, possessing illegal substances or paraphernalia, and engaging in assaultive,
abusive, threatening, or intimidating behavior. On September 13, 2019, a second probation
violation warrant issued, alleging that the defendant again incurred new charges and
engaged in assaultive, abusive, threatening, or intimidating behavior.

              At the October 21, 2019 revocation hearing, the defendant admitted having
violated the conditions of his probation and stipulated to the facts as alleged in the October
2017 violation warrant. He stated that in 2017, he was charged with a crime in Virginia.
He also incurred a charge for evading arrest in Kingsport. The defendant said that after
serving approximately one year in a Virginia jail, he was released on bond and was told
“‘You ain’t got no holds on you nor nothing,’” which the defendant understood to mean
that his probation related to this case was complete. It was not until he was arrested in
August 2019 that he learned that he had not completed his term of probation. The
defendant asked the trial court to return him to supervised probation and stated that if
returned to probation, he would abide by any conditions imposed by the court.

             Based upon the defendant’s admission and stipulation, the trial court revoked
the defendant’s probation and ordered him to serve his sentence in confinement.

               In this timely appeal, the defendant asserts that the trial court abused its
discretion by revoking his probation and ordering him to serve his sentence in confinement,
arguing that the court based the revocation on a violation not alleged in the warrants and
that the “proper outcome” could have been achieved by less-restrictive measures. The
State contends that the trial court did not err.

               The accepted appellate standard of review of a probation revocation is abuse
of discretion. See State v. Shaffer, 45 S.W.3d 553, 554 (Tenn. 2001); see also State v.
Reams, 265 S.W.3d 423, 430 (Tenn. Crim. App. 2007). Generally, “[a] trial court abuses
its discretion when it applies incorrect legal standards, reaches an illogical conclusion,
bases its ruling on a clearly erroneous assessment of the proof, or applies reasoning that
causes an injustice to the complaining party.” State v. Phelps, 329 S.W.3d 436, 443 (Tenn.
2010). The 1989 Sentencing Act expresses a burden of proof for revocation cases: “If the
trial judge finds that the defendant has violated the conditions of probation and suspension
by a preponderance of the evidence, the trial judge shall have the right by order duly entered
upon the minutes of the court to revoke the probation and suspension of sentence . . . .”
T.C.A. § 40-35-311(e)(1).

              Upon a finding by a preponderance of the evidence that the defendant has
violated the conditions of probation, the trial court may revoke the defendant’s probation
and “[c]ause the defendant to commence the execution of the judgment as originally
entered, or otherwise, in accordance with § 40-35-310.” Id.; see also Stamps v. State, 614
S.W.2d 71, 73 (Tenn. Crim. App. 1980). Following a revocation, “the trial judge may
order the original judgment so rendered to be in full force and effect from the date of the
                                             -2-
revocation of the suspension, and that it be executed accordingly.” T.C.A. § 40-35-310(a).
In other words, “[t]he trial judge retains the discretionary authority to order the defendant
to serve the original sentence.” Reams, 265 S.W.3d at 430 (citing State v. Duke, 902
S.W.2d 424, 427 (Tenn. Crim. App. 1995)).

                Here, the trial court’s revocation of the defendant’s probation is fully
supported by the defendant’s admitting to the violations. Although the defendant argues
that the trial court revoked his probation because of his failure to report, a violation not
alleged in either warrant, the record reveals that the court revoked the defendant’s
probation based solely on the defendant’s admission to the violations alleged in the October
2017 warrant. Furthermore, the law is well-settled that the trial court does not abuse its
discretion by choosing incarceration from among the options available after finding that
the defendant has violated the terms of his probation.

              Accordingly, the judgment of the trial court is affirmed.

                                                    _________________________________
                                                   JAMES CURWOOD WITT, JR., JUDGE




                                             -3-